Citation Nr: 1735027	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for varicose veins and chronic venous insufficiency (claimed as cardiovascular disease), to include as due to an undiagnosed illness.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1992, which included service in the Southwest Asia theater of operations from October 1990 to April 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2015 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2016.  A transcript of the hearing is of record.  The Veteran submitted additional evidence on the day of the hearing for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  The Veteran's representative also confirmed that they waived initial AOJ review of that evidence on the record during the hearing.  See Bd. Hrg. Tr. at 2.

In addition, the Veteran has a separately docketed appeal pending as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, blood clots of the right leg as a manifestation of an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117, blood in the sputum, and pain and stiffness in the left ring finger for which he was afforded a hearing before the Board at the RO in August 2007.  Those five issues are the subject of a separate decision issued by a different Veterans Law Judge who held that hearing.
This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding private treatment records and Social Security Administration (SSA) records for both claims, as detailed in the directives below.

In addition, the Veteran and his representative have contended that his current vein problems are related to his Southwest Asia service because he had various environmental exposures and because his in-service duties predisposed him to such problems.  They have also contended that the vein problems could be related to Gulf War illness.  See, e.g., July 2016 Bd. Hrg. Tr. at 3-4.

The Veteran was provided VA examinations in connection with his earlier claim for service connection for blood clots that contain findings referable to the veins.  For example, the March 2006 VA hemic disorders examiner diagnosed the Veteran with superficial phlebitis of the lesser saphenous vein with vein stripping and determined that the disorder developed many years after his return from the Persian Gulf, was not an undiagnosed illness, and was not at least as likely as not related to any activity which occurred during that service.  The earlier VA Gulf War examination reports contain similar findings.  See November 2009 VA examination report (examiner providing diagnosis of status post superficial thrombophlebitis of the right leg that appeared to have occurred more than a year after service) and August 2011 VA examination report (examiner providing diagnoses of varicose veins and venous insufficiency of the right lower extremity status post vein stripping found to be not associated with or diagnosed during service, onset several years after service; examiner noted diagnosis was a known clinical diagnosis that could be medically explained and did not qualify as an undiagnosed illness).

The Veteran has been provided VA examinations in connection with his vein disorder claim filed in February 2015.  The September 2015 VA examiner determined that the Veteran's vein problems (diagnosed as varicose veins, post-phlebitic syndrome, and chronic venous insufficiency) constituted diagnosable but medically unexplained chronic (but not multi-symptom) illness of a partially explained etiology that was less likely than not related to a specific exposure event during the Veteran's service in Southwest Asia.  In so finding, the examiner appears to reference an Institute of Medicine (IOM) report to explain that there is limited/suggestive evidence of no association between deployment and mortality from cardiovascular disease in the first ten years after the war, and there is inadequate/insufficient evidence to determine whether an association exists between deployment to the Gulf War and cardiovascular disorders.   See, e.g., IOM, "Conclusions and Recommendations, Gulf War and Health Report at a Glance," http://nationalacademies.org/hmd/~/media/Files/Report%20Files/2016/IOM_Gulf_War_Volume_10/Report-a-Glance.pdf (reviewed August 2017).

The December 2015 VA examiner determined that the Veteran's vein problems (diagnosed as varicose veins, post-phlebitic syndrome, and chronic venous insufficiency) were attributable to a known clinical diagnosis that was medically explained.  The examiner indicated that the claimed disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness; however, to the extent that the examiner was attempting to provide an etiology opinion for the venous insufficiency diagnosis with this finding (as opposed to only identifying the blood clots as problem related to the venous insufficiency), this conclusion appears to be based on the history noted by the examiner earlier in the report that the service treatment records show that the Veteran had superficial phlebitis of the lesser saphenous vein that was treated with stripping.  However, the remainder of the record, including the Veteran's own reports, show that the first vein stripping procedure was performed after service, in the course of VA treatment.  As such, this opinion is inadequate because it is based on an inaccurate factual premise.

In support of his claim, the Veteran submitted an April 2015 report from the VA War Related Illness and Injury Study Center (WRIISC) in which an occupational and environmental physician noted a discussion with the Veteran about his in-service environmental exposures, as well as his main health concerns, including vascular disease, irritable bowel symptoms, migraine headaches associated with widespread muscle aches/pain, memory and sleep difficulties, and breathing problems.  The physician noted that the cause of those problems had not been identified to date and later concluded that a number of the Veteran's symptoms were consistent with Gulf War illness.  The physician did not specifically list the symptoms included in that finding; however, the Board notes that vascular disease is a diagnosable disorder that has at least a partially explained etiology, based on the above VA examination report findings.  See July 2016 submission (with complete WRIISC evaluation in May 2015 VBMS entry).

The Veteran also submitted a VA webpage for vein treatment indicating that veterans are more likely to develop venous disease due to prolonged standing or sitting associated with their jobs in service.  See July 2016 submission.  The record shows that the Veteran served as a combat engineer, and he has indicated that his in-service duties included using equipment to run over land mines to make them explode (i.e., sitting).  See, e.g., August 2007 Bd. Hrg. Tr. (for separate appeal) at 4-6.

Based on the foregoing, and given the Veteran's contentions as to his in-service duties, an additional VA medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his varicose veins and chronic venous insufficiency, as well as any treatment records in support of his TDIU claim.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any non-VA treatment, including from Osage Beach Hospital and University Hospital in Columbia, Missouri.  See, e.g., July 2016 Bd. Hrg. Tr. at 7-9 (Veteran testified that he had treatment and/or surgical procedures for his veins at these facilities).

The AOJ should also secure any outstanding VA treatment records.  See, e.g., January 2016 VA treatment record (mental health triage note with plan for neuropsychological evaluation/testing based on reports of further cognitive symptoms).

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based (or, if the application is still pending, any available records related to the application) and associate them with the claims file.  See July 2016 Bd. Hrg. Tr. at 16-17 (Veteran testified that he applied for SSA benefits earlier that year).  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  The AOJ should refer the Veteran's claims file to the September 2015 or December 2015 VA examiner, or, if those examiners are unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current vein disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the VA examinations of record.

The Veteran and his representative have contended that his current vein problems are related to his Southwest Asia service because he had various environmental exposures and because his in-service duties predisposed him to such problems.  They have also contended that the vein problems could be related to Gulf War illness.  He testified that he had in-service leg pain that was an early sign of vein problems, but he managed that problem on his own prior to first receiving VA treatment about four or five years after service.  See, e.g., July 2016 Bd. Hrg. Tr. at 3-11; see also, e.g., September 2004 VA treatment record (Veteran stated he was told he had Saudi Arabian Syndrome/blood clot in the right leg five years prior).

The post-service evidence shows that the Veteran has received treatment and has had surgical procedures for his vein problems.  See, e.g., VA treatment records from November 1997 (Veteran reporting varicose vein in right proximal calf for 2.5 years with no known signs or symptoms while in the Persian Gulf), June 1998 (noting history of varicose veins of bilateral lower extremities with recent phlebitis; assessment in evaluation later that month of superficial thrombosed short saphenous vein, noting that thrombosed area of vein was under strap for stilts to do drywall placement), July 1998 (operative report for lesser saphenous vein stripping procedure of the right leg), October 2006 and November 2008 (ultrasounds); September 2015 VA examination report (noting more recent vein stripping surgeries).  See July 2005, December 2007, and October 2009 VBMS entries.

The Veteran has also submitted an April 2015 WRIISC report for this claim.  See July 2016 submission (with complete WRIISC evaluation in May 2015 VBMS entry).

The record shows that the Veteran served as a combat engineer, and he has indicated that his in-service duties included using equipment to run over land mines to make them explode (i.e., sitting).  See, e.g., August 2007 Bd. Hrg. Tr. (for separate appeal) at 4-6.  Following service, he worked in factories, drywall, and as a counter person.  See August 2007 Bd. Hrg. Tr. at 6 and July 2016 Bd. Hrg. Tr. at 13-16.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current vein disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances and exposures therein.

In providing this opinion, the examiner should discuss the Veteran's contention that veterans are more likely to develop venous disease due to prolonged standing or sitting associated with their jobs in service based on the VA webpage for vein treatment that he submitted in July 2016.

If the examiner determines that any findings constitute symptomatology that is not attributable to a known clinical diagnosis, he or she should state whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing a VA examination or obtaining a VA opinion for the TDIU claim to address the combined impact of the Veteran's service-connected disabilities on his ability to work.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

